Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2022 has been considered by the Examiner.

Drawings
Twenty-four sheets for formal drawings were filed November 5, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US Pat No. 6,888,989 B1) in view of Iwai et al. (US PG-Pub 2013/0064497 A1).
Regarding claims 1 and 3, Zhou discloses a method for fabricating a composite device for splitting functionality across two or more materials, the method comprising: aligning a first mask (220 in Fig. 2A; column 7, lines 42-56) with a target to define an etch area on a platform, wherein the platform comprises a first material; etching a recess (240 in Fig. 2C) in the platform defined by the etch area; and bonding a chip (120 in Fig. 1) in the recess of the platform, wherein the chip is made of a second material; and the second material is different from the first material (column 8, lines 25-42 disclose the substrate comprising a silicon material and the photonic chip to be an InP-based material).
Still regarding claims 1 and 3, Zhou teaches the claimed invention except for aligning a mask to form a feature on the chip.  Iwai discloses aligning a mask (190 in Fig. 7) to define a feature area over a chip (102, 104) and processing the feature area to form a waveguide (108 in Fig. 8) on the chip in paragraphs 0066-0069.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a mask to form a feature on a chip as disclosed by Iwai in the device of Zhou for the purpose of modifying the chip to facilitate optical transmission.  The mask must be aligned with some sort of target in order to form the optical components at specific positions on the chip.  
Regarding claim 2, Zhou discloses the first material comprises silicon; and the second material comprises III-V material (see column 8, lines 25-42, which discloses the substrate comprising a silicon material and the photonic chip to be an InP-based material).
Regarding claim 4, Zhou discloses the waveguide on the chip is aligned with a second waveguide (153) that is part of the platform in column 6, lines 33-51.  
Regarding claim 5, Iwai further discloses a contact metal (118 in Fig. 12) formed on the chip in paragraph 0076.  The proposed combination of Zhou and Iwai teaches the claimed invention except for specifically stating the contact metal formed with the mask.  However, contact metals such as electrodes formed using a mask are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a mask to form a contact metal in order to provide electrical connection to other components in an efficient and cost-effective manner.
Regarding claim 6, Zhou discloses the platform comprises a silicon-on-insulator (SOI) wafer (column 6, lines 13-17); and etching the recess in the platform comprises etching through both a device layer (153) of the SOI wafer and a BOX layer (152 is a silicon dioxide layer which constitutes a buried oxide layer) of the SOI wafer to expose part of a handle (substrate 151 is exposed in Fig. 1) of the SOI wafer.  
Regarding claims 9, 12 and 14-17, Iwai further discloses an additional mask (191 in Fig. 9) for forming a waveguide (120) aligned with the light confinement layer (108) in paragraphs 0072-0074.  The proposed combination of Zhou and Iwai teaches the claimed invention except for specifically stating aligning a third mask with the target to define a second feature area.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a third mask to define a second feature area for the purpose of forming optical components on the substrate which provide an optical transmission path to and from the waveguide on the chip.  Since Iwai discloses the additional mask 191 formed on top of the active layer 106 in Fig. 9, in the proposed combination, the second feature area is etched after bonding of the chip to the platform.  
Regarding claims 10 and 19, the proposed combination of Zhou and Iwai teaches the claimed invention except for specifically stating the processing of the chip comprises using a CMOS fabrication technique.  However, CMOS fabrication techniques for semiconductor devices are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to process the chip using a CMOS fabrication technique to enable integration of optical components on a substrate in an efficient and cost-effective manner.
Regarding claims 11, 13 and 20, Zhou further discloses semiconductor lasers with reflective mirrors to provide feedback for the laser cavity in column 2, lines 27-35.  The proposed combination of Zhou and Iwai teaches the claimed invention except for specifically stating the chip comprises a gain medium for a laser, and the platform comprises mirrors to form a resonant cavity for the laser.  However, a gain medium for a laser and having mirrors to form a resonant cavity are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the chip so that it comprises a gain medium for a laser, and the platform comprises mirrors to form a resonant cavity for the laser, in order to enhance the laser output signal. 

Claims 7, 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US Pat No. 6,888,989 B1) in view of Iwai et al. (US PG-Pub 2013/0064497 A1) further in view of Park et al. (US PG-Pub 2006/0093002 A1).
Regarding claims 7 and 18, the proposed combination of Zhou and Iwai teaches the claimed invention except for filling a gap between the chip and the platform.  Park discloses a chip (71 in Fig. 7) disposed in a recess of a platform (72), wherein a gap exists between the chip and the platform; and filling the gap with a material (76a, 76b) to provide an optical connection between the chip and the platform in Fig. 7 and paragraph 0054.  Since all of the inventions relate to optical devices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill a gap between the chip and the platform as disclosed by Park in the device of the proposed combination of Zhou and Iwai for the purpose of enhancing the bonding between the chip and the platform resulting in a more robust structure.  
Regarding claim 8, the proposed combination of Zhou, Iwai and Park teaches the claimed invention except for the third material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the filling material from the claimed materials in order to provide a secure bond while maintaining optical transmission, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 9, 2022